EXHIBIT 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE

 

AGREEMENT

 

Dated as of August 17, 2005

 

by and among

 

SECURE COMPUTING CORPORATION

 

and

 

the Purchasers identified on Exhibit A hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Purchase and Sale of Preferred Stock and Warrants    1

Section 1.1

   Authorization of Securities    1

Section 1.2

   Purchase and Sale of Preferred Stock    1

Section 1.3

   Issuance of Warrants    1

Section 1.4

   Exemption from Registration    1

Section 1.5

   Payment of the Purchase Price and Closing    2

Section 1.6

   Delivery    2

Section 1.7

   Reservation of Warrant Shares    2

Section 1.8

   Use of Proceeds    2 ARTICLE II Representations and Warranties    3

Section 2.1

   Representations and Warranties of the Company    3

Section 2.2

   Representations and Warranties of the Purchasers    7 ARTICLE III Covenants
and Other Agreements    9

Section 3.1

   Conduct of Business    9

Section 3.2

   Merger Agreement    10

Section 3.3

   Alternative Financing    11

Section 3.4

   Public Disclosure    11

Section 3.5

   Commercially Reasonable Efforts.    11

Section 3.6

   Information Rights Pending the Closing    12

Section 3.7

   Special Meeting    12

Section 3.8

   S-4 Registration Statement    13

Section 3.9

   By-Laws    13

Section 3.10

   Fees and Expenses    13

Section 3.11

   Further Assurances    13

Section 3.12

   Additional Listing Application    14

Section 3.13

   Legal Opinion    14

Section 3.14

   Tax Matters    14

Section 3.15

   Registration of Securities; Compliance with Securities Act    14

Section 3.16

   Transfer of Securities; Suspension    16

Section 3.17

   Company Registration    17

Section 3.18

   Indemnification    19

Section 3.19

   Board Designee or Nominee; Board Observer    22

Section 3.20

   Subscription Rights.    23

Section 3.21

   Access to Information; Confidentiality    25

Section 3.22

   CyberGuard Representations    25 ARTICLE IV Conditions    25

Section 4.1

   Conditions Precedent to the Obligation of the Purchasers to Purchase the
Shares and Warrants    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

Section 4.2

   Conditions Precedent to the Obligation of the Company to Sell the Shares and
Warrants    27 ARTICLE V Certificate Legend    28

Section 5.1

   Legend    28 ARTICLE VI Termination    29

Section 6.1

   Termination    29

Section 6.2

   Effect of Termination    29 ARTICLE VII Miscellaneous    29

Section 7.1

   Governing Law; Jurisdiction    29

Section 7.2

   Entire Agreement; Amendment    30

Section 7.3

   Notices, etc    30

Section 7.4

   Delays or Omissions    31

Section 7.5

   Titles; Subtitles    31

Section 7.6

   Assignment    31

Section 7.7

   Certain Adjustments    32

Section 7.8

   No Third Party Beneficiaries    32

Section 7.9

   Survival    32

Section 7.10

   Counterparts    32

Section 7.11

   Severability    32

Section 7.12

   SPECIFIC PERFORMANCE    32

Section 7.13

   Rights Cumulative    33

Section 7.14

   Consents    33

Section 7.15

   Construction of Agreement    33

Section 7.16

   Time of Essence    33

Section 7.17

   Variations of Pronouns    33

 

-ii-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 17, 2005 by and among Secure Computing Corporation, a Delaware
corporation (the “Company”), and the purchasers identified on Exhibit A hereto
(the “Purchasers”), for the sale by the Company and the purchase by the
Purchasers of shares of the Company’s Series A Preferred Stock, par value $0.01
per share (the “Preferred Stock”), and warrants to purchase shares of the
Company’s Common Stock, par value $0.01 (the “Common Stock”).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Purchase and Sale of Preferred Stock and Warrants

 

Section 1.1 Authorization of Securities. The Company has, or on or before the
Closing Date (as defined below) will have, (A) created and authorized the
issuance of a series of its preferred stock consisting of 700,000 shares of
Preferred Stock, par value $0.01 per share, designated as its “Series A
Convertible Preferred Stock,” (B) authorized the issuance of the Warrants (as
defined below), and (C) reserved and authorized the issuance of the shares of
Common Stock issuable upon conversion of the Shares (as defined below) and
exercise of the Warrants. The terms, limitations and relative rights and
preferences of the Preferred Stock are set forth in a Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock of
the Company, which will have been filed on or before the Closing Date with the
Secretary of State of the State of Delaware in the form attached as Exhibit D
hereto (the “Certificate of Designation”). The Certificate of Designation, along
with this Agreement and the Warrants, are collectively referred to herein as the
“Transaction Documents”.

 

Section 1.2 Purchase and Sale of Preferred Stock. Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers, and the
Purchasers shall, severally and not jointly, purchase from the Company: an
aggregate of 700,000 shares of Preferred Stock (collectively, the “Shares”) in
the amounts set forth opposite their respective names on Exhibit A, at a price
per Share equal to $100.00 (the “Per Share Purchase Price”), and for an
aggregate purchase price of $70,000,000 (the “Purchase Price”).

 

Section 1.3 Issuance of Warrants. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to issue to each Purchaser, as part of its
inducement to purchase the Shares and to consummate the transactions
contemplated by this Agreement, warrants to purchase an aggregate of 1,000,000
shares of Common Stock with an exercise price of $14.74 per share (collectively,
the “Warrants”), with the number of shares issuable to each Purchaser upon the
exercise of such Purchaser’s Warrant being as set forth opposite the Purchasers’
names on Exhibit A.

 

Section 1.4 Exemption from Registration. The Company and the Purchasers are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption

 

1



--------------------------------------------------------------------------------

from securities registration afforded by Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
promulgated thereunder, including Regulation D (“Regulation D”), and/or upon
such other exemption from the registration requirements of the Securities Act as
may be available with respect to any or all of the investments to be made
hereunder.

 

Section 1.5 Payment of the Purchase Price and Closing. The Company agrees to
issue and sell to the Purchasers and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchasers agree, severally and not jointly, to purchase
the Shares and the Warrants. The closing of the purchase and sale of the Shares
and the issuance of the Warrants (the “Closing”) shall take place at the offices
of Heller Ehrman, LLP located at 275 Middlefield Road, Menlo Park, California,
as soon as practicable following the satisfaction or waiver of the conditions
set forth in Article IV, or at such other time and place or on such date as the
Purchasers and the Company may agree upon (such date is hereinafter referred to
as the “Closing Date”). At the Closing, the entire Purchase Price shall be paid
by the Purchasers in cash, by wire transfer of immediately available funds, to
an account designated in writing by the Company.

 

Section 1.6 Delivery. At the Closing, the Company shall deliver to each
Purchaser (a) certificates representing the portion of the Shares purchased by
such Purchaser, and (b) one or more warrants in substantially the form attached
hereto as Exhibit B. Unless otherwise instructed in writing by the Purchasers,
the Warrants will be issued to Warburg Pincus Private Equity IX, L.P.
(“Warburg”).

 

Section 1.7 Reservation of Warrant Shares. The Company has authorized and has
reserved and covenants to continue to reserve a number of its authorized but
unissued shares of Common Stock equal to the aggregate number of shares of
Common Stock necessary to permit the exercise of the Warrants, so long as the
Warrants are outstanding. Any shares of Common Stock issuable upon exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Warrant Shares”. The Shares, the Warrants and the Warrant Shares are sometimes
collectively, individually, or in some combination thereof, referred to herein
as the “Securities”.

 

Section 1.8 Use of Proceeds. The Company will apply the net proceeds (the “Cash
Proceeds”) from the sale of the Shares to finance the cash consideration in
respect of the acquisition of CyberGuard Corporation (the “Merger”), as provided
in that certain Agreement and Plan of Merger by and between CyberGuard
Corporation (“CyberGuard”) and the Company, dated as of even date herewith (the
“Merger Agreement”).

 

2



--------------------------------------------------------------------------------

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company

 

The Purchasers shall be entitled to rely on the representations and warranties
made by the Company in the Merger Agreement and each such representation and
warranty is incorporated herein by reference and hereby made by the Company as
of the date hereof and as of the Closing subject to the exceptions set forth in
the Parent Disclosure Statement (as defined in the Merger Agreement). The
Company has delivered to the Purchasers a copy of the Merger Agreement and the
Parent Disclosure Statement. In addition, the Company hereby represents and
warrants to the Purchasers as of the date hereof and as of the Closing, subject
only to such exceptions as are specifically disclosed in writing in the
Company’s disclosure statement provided by the Company to the Purchasers (which
such exceptions shall reference the specific section and, if applicable,
subsection number of this Section 2.1 to which it applies, and any information
disclosed in any such section or subsection shall be deemed to be disclosed only
for purposes of such section or subsection, except to the extent it is readily
apparent that the disclosure contained in such section or subsection contains
enough information regarding the subject matter of other representations and
warranties contained in this Section 2.1 so as to clearly qualify or otherwise
clearly apply to such other representations and warranties), dated as of the
date hereof and certified by a duly authorized officer of the Company (the
“Disclosure Letter”), as follows:

 

(a) Capitalization. The authorized capital stock of the Company consists of (A)
2,000,000 shares of Preferred Stock, of which no shares were outstanding as of
the date of this Agreement, and (B) 100,000,000 shares of Common Stock, of which
36,631,748 shares were outstanding as of the date of this Agreement. As of the
date hereof, there are outstanding options (each, a “Company Stock Option”) to
purchase an aggregate of 8,760,539 shares of Common Stock, all of which options
are outstanding under the Company’s Amended and Restated 1995 Omnibus Stock
Plan, 2002 Stock Option Plan, 1997 N2H2 Stock Option Plan and the 1999 N2H2
Stock Option Plan (the “Plans”). The maximum number of shares of Common Stock
that would be outstanding as of the Closing Date if all options, warrants,
conversion rights and other rights with respect thereto (excluding those to be
issued pursuant hereto) outstanding as of the date hereof were exercised is
45,392,287. All of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid, nonassessable
and free and clear of any lien, security interest, charge or encumbrance. The
shares of Preferred Stock and the shares of Common Stock to be issued in respect
of or upon conversion of such Preferred Stock to be issued in accordance with
the terms of this Agreement and the Certificate of Designation, upon such
issuance or conversion, as the case may be, will be duly and validly authorized
and issued and fully paid, nonassessable and free and clear of any lien,
security interest, charge or encumbrance. The Warrant Shares when issued upon
exercise of the Warrants will be duly and validly authorized and issued and
fully paid, nonassessable and free and clear of any lien, security interest,
charge or encumbrance. The Common Stock to be issued upon conversion of shares
of the Preferred Stock and exercise of the Warrants has been approved for
listing on the Nasdaq National Market. Except (A) as

 

3



--------------------------------------------------------------------------------

Previously Disclosed, (B) for the rights granted pursuant to the Transaction
Documents, or (C) under or pursuant to the Benefit Plans, as of the date hereof
there are no outstanding subscriptions, contracts, stock appreciation, phantom
stock, profit participation, conversion privileges, options, warrants, calls,
preemptive rights or other rights obligating the Company or any Company
Subsidiary to issue, sell or otherwise dispose of, or to purchase, redeem or
otherwise acquire, any shares of capital stock of the Company or any Company
Subsidiary. All outstanding shares of Common Stock, all outstanding options, and
all outstanding shares of capital stock of each Company Subsidiary have been
issued and granted in compliance in all material respects with (A) all
applicable securities laws and all other applicable Legal Requirements and (B)
all requirements set forth in applicable material Contracts. No Voting Debt of
the Company is issued or outstanding as of the date hereof.

 

For purposes of this Agreement, the subsidiaries of the Company are referred to
herein individually each as a “Company Subsidiary” and collectively as the
“Company Subsidiaries” and the term: (A) “Previously Disclosed” means
information set forth on the section of the Disclosure Letter corresponding to
the provision of this Agreement to which such information relates; (B) “Benefit
Plan” means any Contract providing for any bonus, pension, option, deferred
compensation, retirement payment, profit sharing welfare benefits or other
compensation including, but not limited to any “employee benefit plan” as
defined in Section 3(3) of the Employment Retirement Income Security Act of
1974, as amended with respect to any present or former officer, director,
employee or consultant of the Company or any Company Subsidiary or which the
Company or any other person or entity under common control with the Company
within the meaning of Section 414(b), (c), (m) or (o) of the Code and
regulations promulgated thereunder has or may have any liability or obligation;
(C) “Legal Requirements” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity; (D) ”Contract”
shall mean any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan or
legally binding commitment or undertaking of any nature, as in effect as of the
date hereof or as may hereinafter be in effect; (E) ”Governmental Entity” shall
mean any supranational, national, state, municipal, local or foreign government,
any instrumentality, subdivision, court, administrative agency or commission or
other governmental authority or instrumentality, or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority; and (F) ”Voting Debt” shall mean any bonds,
debentures, notes or other indebtedness of the Company or any Company
Subsidiaries (i) having the right to vote on any matters on which stockholders
may vote (or which is convertible into, or exchangeable for, securities having
such right) or (ii) the value of which is any way based upon or derived from
capital or voting stock of the Company.

 

(b) Authorization; No Default. The Company has the power and authority to enter
into the Transaction Documents and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance of the Transaction Documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate

 

4



--------------------------------------------------------------------------------

action on the part of the Company and no other corporate or other proceedings on
the part of the Company, including the board of directors of the Company (the
“Board of Directors”) is necessary to authorize the execution and delivery of
the Transaction Documents or to consummate the transactions contemplated
thereby, subject only to: (A) the approval of the issuance of the Shares and the
Warrants by the Company’s stockholders; (B) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) and any foreign antitrust laws, (C) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal, foreign and state securities (or related) laws and the rules
and regulations of the Nasdaq Stock Market (clauses (A) – (C), the “Necessary
Consents”). Subject to the Necessary Consents and such approvals of Governmental
Entities as may be required by statute or regulation, the Transaction Documents
are valid and binding obligations of the Company enforceable against the Company
in accordance with their respective terms, and no consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity or any other person is required to be obtained or made by the Company in
connection with the execution and delivery of the Transaction Documents or the
consummation of the transactions contemplated thereby, except for the Necessary
Consents.

 

Neither the execution, delivery and performance by the Company of the
Transaction Documents or the Merger Agreement and any documents ancillary
thereto, nor the consummation of the transactions contemplated hereby and
thereby, including the Merger and the use of the Cash Proceeds exclusively to
pay consideration to CyberGuard pursuant to the Merger Agreement, nor compliance
by the Company with any of the provisions thereof, will (A) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any lien, security interest, pledge, charge, encumbrance or other
security interest upon any of the properties or assets of the Company or any
Company Subsidiary under (i) any provision of its Certificate of Incorporation
or by-laws or (ii) any material Contract to which the Company or any Company
Subsidiary is a party or by which it may be bound, or to which the Company or
any Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, (B) subject to compliance with all statutes
and regulations applicable to the Company and the Necessary Consents, conflict
with or violate any material Legal Requirement applicable to the Company or any
of the Company Subsidiaries or by which the Company or any of the Company
Subsidiaries or any of their respective properties is bound or affected, or (C)
trigger anti-dilution rights or other rights to acquire additional equity
securities of the Company.

 

(c) Litigation.

 

(i) There is no material private or governmental claim, action, suit (whether in
law or in equity), or proceeding of any nature (“Action”) pending and, to the
knowledge of the Company, there is not any material private or governmental
investigation, or any Action threatened against the Company, any of the Company
Subsidiaries, or any of their respective officers and directors (in their
capacities as such), or involving any of their assets, before any court, or

 

5



--------------------------------------------------------------------------------

governmental or regulatory authority or body, or arbitration tribunal. There is
no Action pending or, to the knowledge of the Company, threatened which in any
manner challenges, seeks to, or is reasonably likely to prevent, enjoin,
materially alter or materially delay the transactions contemplated by this
Agreement.

 

(ii) There is no outstanding judgment, order, writ, injunction or decree of any
court, governmental or regulatory authority, body or agency, or arbitration
tribunal in a proceeding to which the Company, any Company Subsidiary, or any of
their assets is or was a party or by which Company, any Company Subsidiary, or
any of their assets is bound.

 

(d) Intellectual Property.

 

(i) To the knowledge of the Company, the Company owns or has the right to use
all material intellectual property used to conduct its businesses (such
intellectual property and the rights thereto are collectively referred to herein
as the “IP Rights”). No royalties or other payments are payable to any Person
with respect to commercialization of any products presently sold or under
development by the Company.

 

(ii) The execution, delivery and performance of the Merger Agreement and the
consummation of the transactions contemplated thereby will not (i) constitute a
material breach of any instrument or agreement governing any IP Rights, (ii)
cause the modification of any material term of any license or agreement relating
to any IP Rights including but not limited to the modification of the effective
rate of any royalties or other payments provided for in any such license or
agreement, (iii) cause the forfeiture or termination of any IP Rights, or (iv)
give rise to a right of forfeiture or termination of any IP Rights.

 

(iii) Neither the manufacture, marketing, license, sale or intended use of any
product or technology currently licensed or sold or under development by the
Company (i) violates in any material respect any license or agreement between
the Company and any third party or (ii) to the knowledge of the Company
infringes in any material respect any patents or other intellectual property
rights of any other party; and there is no pending or, to the knowledge of the
Company, threatened claim or litigation contesting the validity, ownership or
right to use, sell, license or dispose of any IP Rights, or asserting that any
IP Rights or the proposed use, sale, license or disposition thereof, or the
manufacture, use or sale of any Company products, conflicts or will conflict
with the rights of any other party.

 

(iv) Schedule 4.17(d) of the Parent Disclosure Statement provided in connection
with the Merger Agreement lists all patents, trade names, registered trademarks
and service marks, and applications for any of the foregoing owned or possessed
by the Company or any of the Company Subsidiaries and true and complete copies
of such materials have been made available to the Purchasers.

 

(v) The Company has provided to the Purchasers a true and complete copy of its
standard form of employee confidentiality agreement and the Company has caused
all employees of the Company to execute such an agreement. The Company has taken
all commercially

 

6



--------------------------------------------------------------------------------

reasonably necessary steps to ensure that all consultants or third parties with
access to material proprietary information of the Company have executed
appropriate non-disclosure agreements that adequately protect the IP Rights.

 

(vi) The Company has taken all commercially reasonably necessary steps to ensure
that the Company’s material source codes and material trade secrets have not
been used, distributed or otherwise commercially exploited under circumstances
which would cause the loss of copyright prior to the statutory expiration date
or the loss of trade secret status.

 

(vii) To the knowledge of the Company, none of the employees or consultants of
the Company is obligated under any contract, covenant or other agreement or
commitment of any nature, or subject to any judgment, decree or order of any
court or administrative agency, that would interfere with the use of such
employee’s or consultant’s best efforts to promote the interests of the Company
or that would conflict with the business of the Company as presently conducted
or proposed to be conducted. The Company has not entered into any agreement to
indemnify any other Person, including but not limited to any employee or
consultant of the Company, against any charge of infringement, misappropriation
or misuse of any intellectual property, other than indemnification provisions
contained in purchase orders, customer agreements, reseller agreements or
distribution agreements, arising in the ordinary course of business. All current
and former employees and consultants of the Company have signed valid and
enforceable written assignments to the Company of any and all rights or claims
in any material intellectual property that any such employee or consultant has
or may have by reason of any contribution, participation or other role in the
development, conception, creation, reduction to practice or authorship of any
invention, innovation, development or work of authorship or any other
intellectual property that is used in the business of the Company, and the
Company possesses signed copies of all such written assignments by such
employees and consultants. With respect to assignments of patents or application
for patents, the Company possesses signed copies of assignments from the
inventors of the intellectual property covered by the patents and applications.

 

(e) Anti-takeover Provisions Not Applicable. The provisions of Section 203 of
the Delaware General Corporation Law as they relate to the Company do not and
will not apply to the Transaction Documents or to any of the transactions
contemplated hereby or thereby.

 

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchasers:

 

(a) Organization and Standing of the Purchasers. Each Purchaser is a
corporation, limited liability company or partnership duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

 

(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by such Purchaser and the consummation
by it of the transactions contemplated thereby have been duly

 

7



--------------------------------------------------------------------------------

authorized by all necessary corporate or other action, and no further consent or
authorization of such Purchaser or its board of directors, stockholders or
partners, as the case may be, is required. The Transaction Documents constitute,
or shall constitute when executed and delivered, valid and binding obligations
of such Purchaser enforceable against such Purchaser in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of creditor’s rights and remedies or by other
equitable principles of general application.

 

(c) No Conflicts. The execution and delivery of this Agreement by such Purchaser
does not, and the fulfillment of the terms hereof and thereof by such Purchaser
will not, (i) violate or conflict with its partnership agreement, trust
agreement, the articles of incorporation, other constitutive documents or
by-laws (or other similar applicable documents) of the Purchaser, as applicable;
(ii) result in a breach of any of the terms, conditions or provisions of, or
constitute a default (with or without the giving of notice or the passage of
time (or both)) under, or result in the modification of, or permit the
acceleration of rights under or termination of, any material contract to which
such Purchaser is a party or (iii) violate any law, ordinance, standard,
judgment, rule or regulation of any court or federal, state or foreign
regulatory board or body or administrative agency having jurisdiction over such
Purchaser or over its respective properties or businesses; except, in the cases
of clauses (ii) and (iii) where such event would not be reasonably likely to
have a material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by this Agreement.

 

(d) Acquisition for Investment. Such Purchaser is acquiring the Securities
solely for its own account and not with a view to or for sale in connection with
the distribution thereof. Such Purchaser does not have a present intention to
sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity. Such Purchaser acknowledges that it (A) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, (B) is able to bear the financial risks associated with an investment
in the Securities, and (C) to its knowledge has been given access to such
records of the Company and the Subsidiaries and to the officers of the Company
as it has deemed necessary or appropriate to conduct its due diligence
investigation.

 

(e) Restricted Securities. Such Purchaser understands that the Securities have
not been registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Purchaser’s representations as expressed herein. Such Purchaser understands
that the Securities are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, such Purchaser must
hold the Securities indefinitely unless they are registered with the Commission
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Such Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the

 

8



--------------------------------------------------------------------------------

holding period for the Securities, and on requirements relating to the Company
which are outside of such Purchaser’s control, and which the Company may not be
able to satisfy. Such Purchaser understands that no United States federal or
state agency or any government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.

 

(f) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (A) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (B) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

 

(g) Accredited Purchasers. Such Purchaser is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Act.

 

(h) Brokers. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement made by or on behalf of such Purchaser and
such Purchaser agrees to indemnify and hold the Company harmless against any
costs or damages incurred as a result of any such claim.

 

(i) Consents. Except such consents, approvals and filings, the failure to obtain
or make would not, individually or in the aggregate, have a material adverse
effect on the ability of the Purchaser to consummate the transactions
contemplated by this Agreement, and except for such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
the HSR Act and any foreign antitrust laws, the execution and delivery by it of
this Agreement and the performance by such Purchaser of its obligations
hereunder and the consummation by such Purchaser of the transactions
contemplated hereby do not require such Purchaser to obtain any consent,
approval, clearance or action of, or make any filing, submission or registration
with, or give any notice to, any governmental authority or judicial authority.

 

(j) Interested Stockholder. On the date of this Agreement, the Purchaser (1) is
not an “interested stockholder” within the meaning of Section 203(c)(5) of the
DGCL or (2) has been an “interested stockholder” for a period of more than three
years preceding the date of this Agreement.

 

ARTICLE III

 

Covenants and Other Agreements

 

Section 3.1 Conduct of Business. During the period from the date of this
Agreement to the earlier of the termination of this Agreement or the Closing
Date, each of the Company and the Company Subsidiaries, except as contemplated
or required by this Agreement or as expressly consented to in writing by the
Purchasers, (i) will conduct its operations according to its ordinary and usual
course of business and consistent with past practices and (ii) not take any
action which would adversely affect its ability to consummate the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, and except as otherwise expressly provided in this Agreement, prior
to the earlier of the termination of this Agreement or the Closing Date, the

 

9



--------------------------------------------------------------------------------

Company will not, and will not permit any Company Subsidiary to, without the
prior written consent of the Purchasers, directly or indirectly, do any of the
following:

 

(a) cause, permit or propose any amendments to the certificate of incorporation
or Bylaws of the Company (or similar governing instruments of any Company
Subsidiaries) other than to effectuate transactions contemplated hereby;

 

(b) authorize for issuance, issue, sell, deliver, grant or issue any options,
warrants, calls, subscriptions or other rights for, or otherwise agree or commit
to issue, sell or deliver any shares of any class of capital stock of the
Company or any securities convertible into or exchangeable or exercisable for
shares of any class of capital stock of the Company, other than pursuant to and
in accordance with the Plans;

 

(c) declare or pay any dividends on or make any other distributions (whether in
cash, stock or property) in respect of any capital stock or split, combine or
reclassify any capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for any capital stock;

 

(d) sell, transfer, lease, license, encumber or otherwise dispose of any
properties or assets which are material, individually or in the aggregate, to
the business of the Company, except in the ordinary course of business
consistent with past practice;

 

(e) incur any indebtedness for borrowed money (other than ordinary course trade
payables or pursuant to existing credit facilities in the ordinary course of
business) or guarantee any such indebtedness or issue or sell any debt
securities or warrants or rights to acquire debt securities of the Company, as
the case may be, or guarantee any debt securities of others;

 

(f) except for the Merger, acquire or agree to acquire by merging or
consolidating with, or by purchasing any assets or equity securities of or by
any other manner, any business or any corporation, partnership, association or
other business organization or division thereof, or otherwise acquire or agree
to acquire any securities or assets which are material, individually or in the
aggregate, to the business of the Company or any Company Subsidiary;

 

(g) take or agree to take any action which could reasonably be expected to,
result in any condition contained in Sections 4.1(a), 4.1(b) and 4.1(c) of this
Agreement not being satisfied immediately prior to the Closing Date;

 

(h) take, commit or agree in writing or otherwise to take, any of the actions
described in Sections 3.1(a) through 3.1(g) hereof.

 

Section 3.2 Merger Agreement. The Company shall not amend the Merger Agreement,
waive any provision or condition thereof or give any consent pursuant to the
terms thereof or contemplated thereby without the prior written consent of the
Purchasers, which consent shall not be unreasonably withheld.

 

10



--------------------------------------------------------------------------------

Section 3.3 Alternative Financing. The Company and its officers and directors
shall not, and the Company shall not permit its subsidiaries, employees, agents
and representatives to, seek or engage in any negotiations with respect to any
financing transaction which could provide an alternative to the financing
provided pursuant to this Agreement in connection with the Merger.

 

Section 3.4 Public Disclosure. Before issuing any press release or otherwise
making any public statement with respect to the transactions contemplated by
this Agreement, the Company and the Purchasers agree to consult with each other
as to its form and substance, and agree not to issue any such press release or
make any public statement prior to obtaining the consent of the other (which
shall not be unreasonably withheld or delayed), except to the extent that the
Company or the Purchasers, as the case may be, is advised by outside counsel
that such public statement is required by applicable law or by the rules and
regulations of or listing agreement with Nasdaq, or as may otherwise be required
by Nasdaq or the SEC.

 

Section 3.5 Commercially Reasonable Efforts.

 

(a) Subject to the terms and conditions herein provided, the Company shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
do, or cause to be done, all things necessary, proper or appropriate under this
Agreement, applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
using commercially reasonable efforts to obtain all necessary governmental and
private party consents, approvals or waivers, (ii) using commercially reasonable
efforts to lift any legal bar to the transactions contemplated hereby, and (iii)
furnishing all information required under the HSR Act.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall not be required to (i) divest, hold separate or license (through a trust
or otherwise) any business(es), product line(s) or asset(s), (ii) take any
action or accept any limitation that would reasonably be expected to have a
Material Adverse Effect, or (iii) agree to any of the foregoing.

 

For the purposes of this Agreement, “Material Adverse Effect” means any change,
effect or circumstance that, individually or when taken together with all other
such similar or related changes, effects or circumstances that have occurred
prior to the date of determination of the occurrence of the Material Adverse
Effect (i) is materially adverse to the business, financial condition, results
of operations, or assets and liabilities, taken as a whole, of the Company,
including the Company Subsidiaries or (ii) would reasonably be expected to
prevent the Company from consummating the Merger or any of the transactions
contemplated by the Merger Agreement or to perform any of its obligations under
the Merger Agreement before the Closing. Notwithstanding the foregoing, with
respect to item (i) above, none of the following shall be deemed (either alone
or in combination) to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (A) any adverse change, event or effect arising from or relating to
general business or economic conditions; (B) any adverse change, event or effect
relating to or affecting the computer security industry generally, which does
not disproportionately affect the Company; and (C) any adverse change, event or
effect arising from or relating to the announcement or pendency of the Merger.

 

11



--------------------------------------------------------------------------------

Section 3.6 Information Rights Pending the Closing. The Company shall give
prompt notice to the Purchasers of (i) the occurrence or nonoccurrence of any
event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in or incorporated into this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date,
(ii) any material failure of the Company to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder, (iii)
any notice or other communication from any third party alleging that the consent
of such third party is or may be required in connection with the transactions
contemplated by this Agreement, or (iv) any facts or circumstances arise that
could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.7 Special Meeting. Promptly after the date hereof, the Company will
take all action necessary in accordance with the Delaware General Corporation
Law (“DGCL”) and its certificate of incorporation and bylaws to convene a
meeting of the Company’s stockholders to consider (i) adoption and approval of
the Merger Agreement, approval of the Merger (the “Merger Proposal”), (ii)
approval of the authorization and issuance of the shares of Preferred Stock and
the Warrants, as contemplated by this Agreement (the “Preferred Stock Proposal”)
and (iii) approval of the Company’s amended and restated certificate of
incorporation in the form mutually agreed upon by the Company and the
Purchasers, if such amendment shall be deemed reasonably necessary to effectuate
the issuance of the shares of Preferred Stock, as contemplated by this
Agreement, (the “Certificate Proposal” and, together with the Preferred Stock
Proposal and the Merger Proposal, the “Proposals”) (the “Special Meeting”), such
Special Meeting to be held as promptly as possible, and in any event (to the
extent permissible under applicable law) within 40 days after the declaration of
effectiveness of the Registration Statement on Form S-4 to be filed by the
Company pursuant to the Merger Agreement (the “S-4 Registration Statement”). The
Company will use its commercially reasonable efforts to solicit from its
stockholders proxies in favor of the adoption and approval of the Proposals and
will take all other action necessary or advisable to secure the vote or consent
of its stockholders required by Delaware Law to obtain such approvals.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may adjourn or postpone the Special Meeting to the extent necessary to
ensure that any necessary supplement or amendment to the definitive proxy
statement (the “Proxy Statement”) is provided to the Company’s stockholders in
advance of a vote on the Proposals or, if as of the time for which the Special
Meeting is originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of the Company’s common stock represented (either in person
or by proxy) to constitute a quorum necessary to conduct the business of the
Special Meeting. Except as provided in Section 5.6 of the Merger Agreement, the
Company shall ensure that the Special Meeting is called, noticed, convened, held
and conducted, and that all proxies solicited by the Company in connection with
the Special Meeting are solicited in compliance with the DGCL and the Exchange
Act, the Company’s certificate of incorporation and bylaws and all other
applicable legal requirements.

 

Except as provided in Section 5.6 of the Merger Agreement, the Proxy Statement
shall include the unanimous recommendation of the Board of Directors that
holders of Common Stock approve the Preferred Stock Proposal, the Merger
Proposal and the Certificate Proposal, if any. The Company agrees to reasonably
consult with Warburg in the preparation of the Proxy Statement and shall cause
the Proxy Statement and the information contained therein to comply in all
material

 

12



--------------------------------------------------------------------------------

respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder. The Company shall cause the Proxy Statement at the time
the Proxy Statement (or any amendment or supplement thereto) is filed with the
SEC or first sent to stockholders, or at the time the Special Meeting is held,
not to contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein, or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(a) Neither prior to nor at the Special Meeting shall the Company put forth any
matter, other than the Proposals, to holders of the Company’s common stock for
their approval without the written consent of the Purchasers.

 

Section 3.8 S-4 Registration Statement. As promptly as practicable after the
execution of this Agreement, the Company shall file the S-4 Registration
Statement with the SEC. As promptly as practicable following receipt of SEC
comments on such S-4 Registration Statement, the Company shall prepare a
response to such comments. The Company shall use all commercially reasonable
efforts to have the S-4 Registration Statement declared effective by the SEC as
promptly as practicable. The Company shall also take any action required to be
taken under applicable state blue sky or securities laws in connection with the
Company Common Stock to be issued in the Merger.

 

Section 3.9 By-Laws. Without the prior written consent of the Purchasers, the
Company’s By-Laws shall not be amended to provide for more than nine (9)
directors for as long as the Purchasers shall have the right to (A) designate a
director pursuant to Section 9(e) of the Certificate of Designation or (B)
nominate a director pursuant to Section 3.19 of this Agreement.

 

Section 3.10 Fees and Expenses. Provided that the issuance of the Shares and
Warrants is consummated, the Company shall pay the fees and expenses incurred by
the Purchasers in connection with the transactions contemplated hereby
including, without limitation, legal fees and any costs to the Purchasers
associated with HSR Act filings (collectively, the “Transaction Fees”), provided
that the Company shall not be obligated to pay Purchaser’s Transaction Fees in
excess of an aggregate of $100,000. Payments due pursuant to this Section 3.10
will be made at the Closing subject to receipt by the Company of written
receipts setting forth the Transaction Fees incurred.

 

Section 3.11 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement. Without limiting the generality
of the foregoing, the Company agrees to and shall pursuant to this Section 3.11
(A) make any amendment of its Certificate of Incorporation required to enable
holders of the Shares to act by written consent or (B) take any and all actions
to convene as promptly as practicable such special meetings in accordance with
the DGCL and any and all applicable securities laws and regulations as well as
listing requirements and rules promulgated by applicable self-regulatory
organizations in order to enable Warburg to exercise its right pursuant to
Section 3.19 hereof and Section 9(e) of the Certificate of Designation to make
interim elections and removals of the Warburg Appointed Director (as defined in
Section 3.19) and, as required, to consent to, waive, or effectively vote upon
provisions of the Certificate of Designation calling for such consent, each
without the need for the Company to convene a general meeting of stockholders.

 

13



--------------------------------------------------------------------------------

Section 3.12 Additional Listing Application. Prior to the Closing Date, if
required by the rules of Nasdaq National Market, the Company will file a
notification form for the listing of additional shares in connection with the
transactions contemplated hereby and cause the Common Stock underlying the
Shares and the Warrants to be listed on the Nasdaq National Market.

 

Section 3.13 Legal Opinion. At the Closing, the Company shall cause its outside
legal counsel to deliver an opinion to the Purchasers in substantially the form
attached hereto as Exhibit C.

 

Section 3.14 Tax Matters. The Purchasers and the Company agree and acknowledge
that unless otherwise required, in the opinion of counsel and as a result of a
change in applicable law for purposes of complying with their obligations under
the Code, no party hereto will (A) treat the Preferred Stock as “preferred
stock” within the meaning of Section 305 of the Code, (B) take the position that
any amount will be includable in income with respect to the Preferred Stock
under Section 305 of the Code (except to the extent that counsel to Purchasers
and counsel to Company reasonably determine that such treatment is not permitted
under applicable law), and/or (C) take a position inconsistent with the
foregoing provisions (A) and (B) on any Return, in any refund claim, in any
litigation or otherwise.

 

Section 3.15 Registration of Securities; Compliance with Securities Act. The
Company shall:

 

(a) subject to receipt of necessary information from the Purchasers for
inclusion in such filing, prepare and file with the SEC, (A) as promptly after
the Closing Date as practicable, a registration statement on Form S-3 (or, in
the event that Form S-3 or any successor form is not available for use by the
Company, a registration statement on Form S-1 or any successor form) (the
“Registration Statement”) to enable the resale of the shares of Common Stock
issuable upon the conversion of the Shares and the exercise of the Warrants and
(B) as promptly as practicable such post-effective amendments required to
register any other securities of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of (including but not limited to securities issued upon a stock
split), the securities listed in (A) and (B) (collectively, “Registrable
Securities”) by the Purchasers or the Holders (as defined below), from time to
time, in compliance with the Securities Act;

 

(b) use its reasonable best efforts to cause the Registration Statement to
become effective as promptly as practicable (but in no event later than 180 days
after the Closing Date) after filing, such efforts to include, without limiting
the generality of the foregoing, preparing and filing with the SEC any financial
statements that are required to be filed prior to the effectiveness of such
Registration Statement;

 

(c) use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith (the

 

14



--------------------------------------------------------------------------------

“Prospectus”) as may be necessary to keep the Registration Statement current,
effective and free from any material misstatement or omission to state a
material fact until, with respect to each Holder’s Securities, such time as all
Registrable Securities issued or issuable to such Holder have been sold pursuant
to a registration statement or in a transaction in which the legend set forth in
Section 5.1 herein has been removed;

 

(d) furnish to each Holder with respect to the Securities registered under the
Registration Statement such number of copies of the Registration Statement,
Prospectuses and preliminary prospectuses (if any) in conformity with the
requirements of the Securities Act and such other documents as such Holder may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Securities by such Holder;

 

(e) include in the plan of distribution for the Prospectus a potential
underwritten offering and, if requested by Holders representing a majority of
the Registrable Securities (by common share equivalence) (the “Majority
Holders”), enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected for such underwriting
by such Holders and reasonably acceptable to the Company;

 

(f) if requested by the Majority Holders, supplement the Prospectus as may be
reasonably requested by the underwriter to enable the underwriter to distribute
and sell the Registrable Securities and otherwise cooperate with the
underwriters;

 

(g) file documents required of the Company for blue sky clearance in states
specified in writing by each Holder named in the Registration Statement and use
its reasonable best efforts to maintain such blue sky qualifications during the
period the Company is required to maintain the effectiveness of the Registration
Statement pursuant to Section 3.15(c); provided, however, that the Company shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented;

 

(h) bear all expenses in connection with the procedures in this Section 3.15 and
the registration of the Securities pursuant to the Registration Statement
excluding underwriting discounts or commissions, brokers’ fees and similar
selling expenses, and any other fees or expenses incurred by the Holder but
including fees and expenses of one counsel to the selling Holders not to exceed
$15,000; and

 

(i) advise each Holder promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose and promptly use its reasonable best efforts
to prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible time if such stop order should be issued.

 

Notwithstanding anything to the contrary herein, the Registration Statement
shall cover only the Registrable Securities. In no event at any time before the
Registration Statement becomes effective with respect to the Registrable
Securities shall the Company publicly announce or file any other registration
statement, other than registration statements on Form S-4 or Form S-8 or any
similar successor form, without the prior written consent of the Majority
Holders.

 

15



--------------------------------------------------------------------------------

Section 3.16 Transfer of Securities; Suspension.

 

(a) The Purchasers agree that in case of any disposition of Securities to (A) a
third party who agrees to be bound by the provisions of this Section 3 and makes
the representations to the Company contained in Section 2.2 hereof or (B) the
Purchasers’ general or limited partners as part of a distribution of all or part
of the Securities (in each case a “Transferee,” and together with the
Purchasers, the “Holders”), the Purchaser will promptly notify the Company of
any changes in the information set forth in the Registration Statement regarding
the Holders or their plans of distribution. The Company agrees, in case of such
sale, transfer or distribution, to promptly file one or more post-effective
amendments to the Registration Statement or a supplement to the related
Prospectus, naming each Transferee as a selling stockholder in accordance with
the provisions of the Securities Act.

 

(b) Except in the event that paragraph (c) below applies, the Company shall (A)
prepare and file from time to time with the SEC a post-effective amendment to
the Registration Statement or a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that such Registration Statement will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and so that, as thereafter delivered to the purchasers of
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (B) provide each Holder copies of any
documents filed pursuant to Section 3.15(b); and (C) inform each Holder that the
Company has complied with its obligations in Section 3.15(b) (or that, if the
Company has filed a post-effective amendment to the Registration Statement which
has not yet been declared effective, the Company will notify each Holder to that
effect, will use its reasonable best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify each
Holder pursuant to Section 3.15(b) hereof when the amendment has become
effective).

 

(c) Subject to paragraph (d) below, in the event (A) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information; (B)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose; (C) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (D) of any event or circumstance not otherwise covered by clause (E)
below which, upon the advice of its counsel, necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the

 

16



--------------------------------------------------------------------------------

Registration Statement, it will not contain any untrue statement of a material
fact or any omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
any omission to state a material fact or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (E) the Company determines in good faith that offers and sales
pursuant to the Registration Statement should not be made by reason of the
presence of material undisclosed circumstances or developments with respect to
which the disclosure that would be required in such a Registration Statement or
related Prospectus is reasonably likely to have a seriously detrimental effect
on the Company, then, in the case of each of (A) through (E) above, the Company
shall deliver a certificate in writing to each Holder (the “Suspension Notice”)
to the effect of the foregoing and, upon receipt of such Suspension Notice, such
Holder will refrain from selling any Securities pursuant to the Registration
Statement (a “Suspension”) until such Holder’s receipt of copies of a
supplemented or amended Prospectus prepared and filed by the Company, or until
it is advised in writing by the Company that the current Prospectus may be used,
and such Holder has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in any such
Prospectus. In the event of any Suspension, the Company will use its reasonable
best efforts to cause the use of the Prospectus so suspended to be resumed as
soon as reasonably practicable after the delivery of a Suspension Notice to each
Holder. In addition to and without limiting any other remedies (including,
without limitation, at law or at equity) available to such Holder, such Holder
shall be entitled to specific performance in the event that the Company fails to
comply with the provisions of this Section 3.16(c).

 

(d) Notwithstanding the foregoing paragraphs of this Section 3.16, (A) no
Suspension under clause (E) of Section 3.16(c) shall continue for more than one
period of no more than thirty (30) days and (B) the Company shall not deliver
more than one Suspension Notice under such clause in any twelve-month period.

 

(e) Provided that a Suspension is not then in effect, each Holder may sell
Registrable Securities under the Registration Statement, provided, to the extent
required by applicable law, that it arranges for delivery of a current
Prospectus to the transferee of such Securities. Upon receipt of a request
therefor, the Company will provide an adequate number of current Prospectuses to
such Holder and to supply copies to any other parties requiring such
Prospectuses.

 

(f) In the event of a sale of Registrable Securities by any Holder pursuant to
the Registration Statement, such Holder shall deliver to the Company’s transfer
agent an appropriate notification of the sale, so that the Securities may be
properly transferred.

 

Section 3.17 Company Registration.

 

(a) If the Company shall determine to register any of its equity securities
either for its own account or for the account of other stockholders, other than
(A) a registration relating solely to employee benefit plans, (B) a registration
relating solely to a SEC Rule 145 transaction or (C) a registration on any
registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
registration statement

 

17



--------------------------------------------------------------------------------

covering the sale of Securities registration as a result of a demand made by a
holder having a contractual right, the Company will:

 

(i) promptly give to each of the Holders a written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and

 

(ii) if so requested by a Holder, include in such registration (and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all the Securities specified in a written request or requests
made by the Holders within fifteen (15) days after receipt of the written notice
from the Company described in clause (i) above, except as set forth in Section
3.17(b) below. Such written request may specify all or a part of the Holders’
Securities. In the event any Holder requests inclusion in a registration
pursuant to this Section 3.17 in connection with a distribution of Securities to
its general or limited partners, the registration shall provide for the resale
by such general or limited partners, if requested by such Holder.

 

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 3.17(a). In such event, the right of each of the Holders to registration
pursuant to this Section 3.17 shall be conditioned upon such Holders’
participation in such underwriting and the inclusion of such Holders’ Securities
in the underwriting to the extent provided herein. The Holders whose shares are
to be included in such registration shall (together with the Company and the
other stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for underwriting by the Company.
Notwithstanding any other provision of this Section 3.17, if the representative
determines that marketing factors require a limitation on the number of shares
to be underwritten, the representative may limit the number of Securities to be
included in the registration and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated in the following manner: The securities, including the
Securities, of the Company held by stockholders of the Company (other than
securities held by holders who by contractual right demanded such registration
and securities to be offered by the Company) shall be excluded from such
registration and underwriting to the extent required by such limitation, and, if
a limitation on the number of shares permits additional shares to be included in
the registration and underwriting, each of the Holders and other holders
requesting to have their shares included in such registration will have the
right to include such shares in such registration (allocated pro rata among such
Holders and holders on the basis of the relative number of shares requested to
be registered by such Holders and holders up to the permitted amount). If any of
the Holders or any officer, director or other stockholder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration. Notwithstanding the foregoing, if at any time after giving written
notice referred to above, and prior to the effective date

 

18



--------------------------------------------------------------------------------

of the applicable registration statement filed in connection therewith, the
Company determines for any reason not to proceed with the proposed registration
statement, the Company may, at its election, give written notice of such
determination to the Holders that have elected to have their Securities included
in such registration and thereupon will be relieved of its obligations to
register such Securities in connection with such registration.

 

Section 3.18 Indemnification.

 

(a) For the purposes of this Section 3.18:

 

(i) the term “Selling Stockholder” shall include each Holder and any Affiliate
of such Holder; and

 

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, together with any exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in Section
3.15.

 

(b) The Company agrees to indemnify and hold harmless each Selling Stockholder
and its officers, directors, partners, employees and agents, and each
underwriter of Registrable Securities, if any, and each Person who controls any
such underwriter from and against any losses, claims, damages or liabilities to
which such Person may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (A) any untrue
statement of a material fact contained in the Registration Statement as amended
at the time of effectiveness or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, (B)
any failure by the Company to fulfill any undertaking included in the
Registration Statement as amended at the time of effectiveness or (C) any untrue
statement of a material fact contained in the Prospectuses or any omission of a
material fact from the Prospectuses necessary to make the statements therein not
misleading and the Company will reimburse such Selling Stockholder for any legal
or other out-of-pocket expenses incurred in investigating, defending or
preparing to defend any such action, proceeding or claim, or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable in any such case to the extent that such loss, claim, damage or
liability arises out of, or is based upon, (A) an untrue statement made in such
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (B) an
untrue statement made in such Prospectuses or any omission of a material fact
necessary to make the statements therein not misleading, in the case of each of
(A) and (B) made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement or
Prospectuses. The Company shall reimburse each Selling Stockholder for the
amounts provided for herein on demand as such expenses are incurred.

 

(c) Each Selling Stockholder, severally and not jointly, agrees to indemnify and
hold harmless the Company (and each Person, if any, who controls the Company
within the meaning of

 

19



--------------------------------------------------------------------------------

Section 15 of the Securities Act or Section 20 of the Exchange Act), each
officer of the Company who signs such Registration Statement and each of the
Company’s directors from and against any losses, claims, damages or liabilities
to which the Company (or any such officer, director or controlling Person) may
become subject (under the Securities Act or otherwise), insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon, (A) any untrue statement of a material fact
contained in the Registration Statement or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (B) any untrue statement of a material fact contained in the
Prospectuses or any omission of a material fact necessary to make the statements
therein not misleading, if and to the extent that such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished by or on behalf of any Selling Stockholder specifically for use in
preparation of the Registration Statement, and each Selling Stockholder,
severally and not jointly, will reimburse the Company (or such officer,
director, employee, agent or controlling Person), as the case may be, for any
legal or other out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the obligation of each Selling Stockholder to indemnify the
Company (or such officer, director or controlling Person) shall be limited to
the net amount received by such Selling Stockholder from the sale of its
Securities pursuant to such Registration Statement.

 

(d) Promptly after receipt by any indemnified Person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying Person pursuant to this Section 3.18, such indemnified
Person shall notify the indemnifying Person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
Person will not relieve it from any liability which it may have to any
indemnified Person under this Section 3.18 (except to the extent that such
omission materially prejudices the indemnifying Person’s ability to defend such
action) or from any liability otherwise than under this Section 3.18. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified Person, the indemnifying Person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified Person promptly after receiving the aforesaid
notice from such indemnified Person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified Person. After
notice from the indemnifying Person to such indemnified Person of its election
to assume the defense thereof, such indemnifying Person shall not be liable to
such indemnified Person for any legal expenses subsequently incurred by such
indemnified Person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate for the same counsel to represent both the indemnified Person and
such indemnifying Person or any Affiliate or associate thereof, the indemnified
Person shall be entitled to retain its own counsel at the expense of such
indemnifying Person; provided, further, however, that no indemnifying Person
shall be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying Person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying Person shall have approved the
terms of such settlement; provided, however, that such consent shall not be
unreasonably withheld. No indemnifying Person shall, without the prior written
consent of the indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of

 

20



--------------------------------------------------------------------------------

which any indemnified Person is or could have been a party and indemnification
could have been sought hereunder by such indemnified Person, unless such
settlement includes an unconditional release of such indemnified Person from all
liability on claims that are related to the subject matter of such proceeding.

 

(e) If the indemnification provided for in this Section 3.18 is unavailable to
or insufficient to hold harmless an indemnified Person under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
Person shall contribute to the amount paid or payable by such indemnified Person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and any Purchaser, as well as any other
Selling Stockholders under such registration statement, on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or any Purchaser or other Selling Stockholder on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this subsection (e) were determined by pro rata allocation (even if the
Purchasers and other Selling Stockholders were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (e). The
amount paid or payable by an indemnified Person as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified Person in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), no Selling Stockholder shall be required to contribute any
amount in excess of the amount by which the net amount received by such Selling
Stockholder from the sale of the Securities to which such loss relates exceeds
the amount of any damages which such Selling Stockholder has otherwise been
required to pay by reason of such untrue statement. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Selling Stockholder’s
obligations in this subsection to contribute shall be in proportion to the
respective sale of Securities of such Selling Stockholder and shall not be joint
with any other Selling Stockholders.

 

(f) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 3.18, and are fully informed regarding said provisions. They
further acknowledge that the provisions of this Section 3.18 fairly allocate the
risks in light of the ability of the parties to investigate the Company and its
business in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this

 

21



--------------------------------------------------------------------------------

Section 3.18, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 3.18 and further agree not to attempt to assert any such defense.

 

Section 3.19 Board Designee or Nominee; Board Observer.

 

(a) In the event that Warburg shall cease to have the right to elect the Warburg
Appointed Director (as such term is defined in the Certificate of Designation)
pursuant to Section 9(e) of the Certificate of Designation, for so long as
Warburg and its Affiliates Beneficially Own (as such term is defined in the
Certificate of Designation) at least fifty percent (50%) of the shares of Common
Stock issuable upon conversion of the Shares, the Company’s Nominating and
Corporate Governance Committee (or any other committee exercising a similar
function) (the “Nominating Committee”) shall recommend to the Board of Directors
that the person designated by Warburg (the “Warburg Nominated Director”) be
included in the slate of nominees in the class to be elected or appointed to the
Board of Directors at the next annual meeting of stockholders, and the Company’s
Board of Directors shall so include such person, in accordance with the
Company’s bylaws and certificate of incorporation and the DGCL, and at each
annual meeting of stockholders of the Company at which such person’s term
expires; provided, however, that the Nominating Committee shall not be required
to make such recommendation if the Nominating Committee determines in good faith
that such a recommendation will be a breach of the fiduciary duty of such
committee under applicable law. Each Warburg Nominated Director shall serve the
term associated with the class of directors to which the Warburg Nominated
Director belongs in accordance with the Company’s Certificate of Incorporation.
If the Warburg Nominated Director shall cease to serve as a director for any
reason, if Warburg shall so request, the Board of Directors will take all action
required to fill the vacancy resulting therefrom with a person designated by
Warburg, in accordance with the Company’s bylaws and certificate of
incorporation and the General Corporation Law of Delaware. If the vacancy is not
filled with a director designated by Warburg, Warburg shall have the right to
request that the person designated by Warburg be included in the slate of
nominees in the class to be elected or appointed to the Board of Directors at
the next annual meeting of stockholders, in accordance with the Company’s bylaws
and certificate of incorporation and the General Corporation Law of Delaware,
and at each annual meeting of stockholders of the Company at which such person’s
term expires.

 

(b) For the purposes of this Agreement, the term “Warburg Director” shall refer
to the Warburg Appointed Director or the Warburg Nominated Director, as the case
may be; provided that at any one time only one Warburg Director shall serve as a
member of the Board of Directors. For so long as such membership does not
conflict with any applicable law or regulation or listing requirement of the
Nasdaq National Market (as determined in good faith by the Board of Directors),
the Warburg Director shall be entitled, at his or her election, to serve as a
member of the Audit Committee, Compensation Committee, Nominating and Corporate
Governance Committee and each other principal committee or subcommittee of the
Board of Directors.

 

(c) In addition to the Warburg Director, Warburg shall have the right to have
one observer (the “Board Observer”) attend meetings of the Board of Directors
and principal committees

 

22



--------------------------------------------------------------------------------

immediately upon the Closing and for so long as Warburg has the right to appoint
designate the Warburg Appointed Director pursuant to Section 9(e) of the
Certificate of Designation or nominate the Warburg Nominated Director pursuant
to this Agreement. Warburg agrees to and to cause its Board Observer to hold in
confidence and trust and not use or disclose any confidential information
provided to or learned by such Board Observer in connection with Warburg’s
rights pursuant to this section.

 

(d) Warburg hereby designates Cary Davis as the initial Warburg Appointed
Director to commence his term in accordance with Section 9(e) of the Certificate
of Designation.

 

For so long as Warburg has the right to designate the Warburg Director pursuant
to Section 9(e) of the Certificate of Designation and/or this Agreement, the
Warburg Director and the Board Observer shall each receive a copy of all
materials distributed to the Board of Directors, whether provided to directors
in advance of, during or after any meeting of the applicable Board of Directors,
regardless of whether the Warburg Director or Board Observer shall be in
attendance at any such meeting.

 

The Warburg Director shall be reimbursed for out-of-pocket expenses incurred in
connection with participation as a member of the Board of Directors in a manner
consistent with the Company’s policies for reimbursing other outside members of
the Board of Directors. In addition, the Warburg Director shall be entitled to
the same compensation paid to other outside members of the Board of Directors in
his or her capacity as a director, which compensation shall be assignable to
Warburg.

 

Section 3.20 Subscription Rights.

 

(a) For the purposes of this Section 3.20, “Excluded Stock” shall mean (A)
shares of Common Stock issued by the Company as a stock dividend payable in
shares of Common Stock, or upon any subdivision or split-up of the outstanding
shares of capital stock, in each case which is subject to the provisions of
Section 7(c)(ii) of the Certificate of Designations, (B) the issuance of shares
of Common Stock (including upon exercise of options) to directors, employees or
consultants of the Corporation pursuant to a stock option plan, restricted stock
plan or other similar plan approved by the Board of Directors, (C) the issuance
of shares of Common Stock in connection with bona fide acquisitions of
securities of another Person (other than issuances to Persons that were
Affiliates of the Company at the time that the agreement with respect to such
issuance was entered into), (D) that number of shares of Common Stock set forth
in subparagraph (d) of the definition of “Excluded Stock” in Section 10 of the
Certificate of Designations (as appropriately adjusted for any stock splits,
stock dividends, combinations, recapitalizations or similar events) issued
(including shares issuable upon exercise of warrants to purchase Common Stock
issued) to (1) financial institutions or lessors in connection with bona fide
commercial credit arrangements, equipment financings or commercial property
lease transactions, the terms of which are approved by the Board of Directors,
or (2) an entity as a component of any business relationship with such entity
for the purpose of (x) joint venture, technology licensing or development
activities, or (y) distribution, supply or manufacture of the Corporation’s
products or services, the terms of which are approved by the Board of Directors,
(E) the issuance of shares of Common Stock upon exercise of the Shares and (F)
the Warrants and shares of Common Stock issued or issuable upon exercise
thereof.

 

23



--------------------------------------------------------------------------------

(b) If at any time after the date hereof, and for so long as a Purchaser
Beneficially Owns (as defined in the Certificate of Designation) at least fifty
percent (50%) of the shares of Common Stock issuable to such Purchaser pursuant
to this Agreement (including upon conversion of the Shares and exercise of the
Warrants), the Company proposes to issue equity securities of any kind (the term
“equity securities” shall include for these purposes any warrants, options or
other rights to acquire equity securities and debt securities convertible into
equity securities) of the Company, other than Excluded Stock, then, as to each
Purchaser, the Company shall:

 

(i) give written notice to such Purchaser (no less than ten (10) business days
prior to the closing of such issuance) setting forth in reasonable detail (A)
the designation and all of the terms and provisions of the securities proposed
to be issued (the “Proposed Securities”), including, where applicable, the
voting powers, preferences and relative participating, optional or other special
rights, and the qualification, limitations or restrictions thereof and interest
rate and maturity; (B) the price and other terms of the proposed sale of such
securities; (C) the amount of such securities proposed to be issued; and (D)
such other information as such Purchaser may reasonably request in order to
evaluate the proposed issuance; and

 

(ii) offer to issue and sell to such Purchaser, on such terms as the Proposed
Securities are issued and upon full payment by such Purchaser, a portion of the
Proposed Securities equal to a percentage determined by dividing (A) the number
of shares of Common Stock such Purchaser Beneficially Owns (as defined in the
Certificate of Designation) by (B) the total number of shares of Common Stock
then outstanding, including for purposes of this calculation all shares of
Common Stock issuable upon conversion or exercise in full of any convertible or
exercisable securities (other than employee stock options) then outstanding.

 

(c) Each Purchaser must exercise its purchase rights hereunder within ten (10)
business days after receipt of such notice from the Company. To the extent that
the Company offers two or more securities in units, each Purchaser must purchase
such units as a whole and will not be given the opportunity to purchase only one
of the securities making up such unit. The closing of the exercise of such
subscription right shall take place simultaneously with the closing of the sale
of the Proposed Securities giving rise to such subscription right.

 

(d) Upon the expiration of the 10-day offering period described above, the
Company will be free to sell such Proposed Securities that the Purchasers have
not elected to purchase during the ninety (90) days following such expiration on
terms and conditions no more favorable to the purchasers thereof than those
offered to such holders. Any Proposed Securities offered or sold by the Company
after such 90 day period must be reoffered to the Purchasers pursuant to this
Section 3.20.

 

The election by any Purchaser not to exercise its subscription rights under this
Section 3.20 in any one instance shall not affect its right as to any subsequent
proposed issuance. Any sale of such securities by the Company without first
giving each Purchaser the rights described in this Section 3.20 shall, unless
waived by the majority-in-interest of the Shares and Warrant Shares outstanding,
be void and of no force and effect.

 

24



--------------------------------------------------------------------------------

Section 3.21 Access to Information; Confidentiality. From the date of this
Agreement until such time as the Purchasers no longer hold Securities acquired
pursuant to the terms of this Agreement, the Company will afford to the
Purchasers and their authorized representatives (including counsel, financial
advisors, consultants, accountants, auditors and agents) reasonable access
during normal business hours and upon reasonable notice to all of its
facilities, personnel and operations and to all of its and the Company
Subsidiaries’ books and records, will permit the Purchasers and their authorized
representatives to conduct inspections as they may reasonably request and will
instruct its officers and those of the Company Subsidiaries to furnish the other
party with such financial and operating data and other information with respect
to its business and properties as the Purchasers may from time to time
reasonably request. Purchasers will hold such information, and will cause their
authorized representatives (including counsel, financial advisors, consultants,
accountants, auditors and agents) to hold such information, in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the written opinion of its counsel, by other requirement of law or the
applicable requirements of any regulatory agency or relevant stock exchange
(except to the extent that such information (A) was available to Purchaser on a
nonconfidential basis prior to its disclosure by the Company either (i) by
virtue of its being in the public domain through no fault of the Purchaser or
(ii) through disclosure to Purchaser by a Person not otherwise bound to a
confidentiality agreement with the Company or (B) is later lawfully acquired by
the Purchaser from other sources who, to the knowledge of Purchaser, had the
right to transfer or disclose it), and the Purchaser shall not release or
disclose such information to any other person, except its auditors, attorneys,
financial advisors and other consultants or advisors.

 

Section 3.22 CyberGuard Representations. To the knowledge of the Company,
representations and warranties made by CyberGuard to the Company in Sections 3.7
(“SEC Filings”), 3.9 (“Financial Statements; Controls”) and 3.17 (“Intellectual
Property Rights”) of the Merger Agreement are true and correct.

 

ARTICLE IV

 

Conditions

 

Section 4.1 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Shares and Warrants. The obligations of the Purchasers to purchase the
Shares and Warrants from the Company at the Closing shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the
Purchasers:

 

(a) The representations and warranties of the Company contained in this
Agreement and the Merger Agreement (without regard to any materiality or
Material Adverse Effect exceptions or provisions therein) shall be true and
correct, in all respects, as of the Closing Date, with the same force and effect
as if made at the Closing Date, except (i) for changes specifically permitted by
the terms of the Merger Agreement, (ii) that the accuracy of the representations
and warranties that by their terms speak as of the date of the Merger Agreement
or some other date will be determined as of such date and (iii) where the
failure of such representations and warranties to be so true and correct does
not constitute, or could not reasonably be expected to result in, a Material
Adverse Effect;

 

25



--------------------------------------------------------------------------------

provided, however, that notwithstanding the exception in clause (iii), the
representations and warranties contained in Section 4.6 of the Merger Agreement
shall not be deemed true and correct in all respects if any amount set forth in
Section 4.6 of the Merger Agreement or Schedule 4.6 of the Parent Disclosure
Schedule is incorrect by more than 25,000 shares.

 

(b) The representations and warranties of CyberGuard, contained in the Merger
Agreement (without regard to any materiality or Material Adverse Effect
exceptions or provisions therein) shall be true and correct, in all respects, as
of the Closing Date, with the same force and effect as if made at the Closing
Date, except (i) for changes specifically permitted by the terms of the Merger
Agreement, (ii) that the accuracy of the representations and warranties that by
their terms speak as of the date of the Merger Agreement or some other date will
be determined as of such date and (iii) where the failure of such
representations and warranties to be so true and correct does not constitute, or
could not reasonably be expected to result in a CyberGuard Material Adverse
Effect; provided, however, that notwithstanding the exception in clause (iii),
the representations and warranties contained in Section 3.6 of the Merger
Agreement shall not be deemed true and correct in all respects if any amount set
forth in Section 3.6 of the Merger Agreement or Schedule 3.6 of the Company
Disclosure Schedule (as defined in the Merger Agreement) is incorrect by more
than 25,000 shares.

 

For the purposes of this subsection 4.1(b), a “CyberGuard Material Adverse
Effect” shall mean any change, effect or circumstance that, individually or when
taken together with all other such similar or related changes, effects or
circumstances that have occurred prior to the date of determination of the
occurrence of the CyberGuard Material Adverse Effect (i) is materially adverse
to the business, financial condition, results of operations, or assets and
liabilities, taken as a whole, of CyberGuard, including CyberGuard’s Company
Subsidiaries (as defined in the Merger Agreement), or (ii) would reasonably be
expected to prevent CyberGuard from consummating the Merger or any of the
transactions contemplated by the Merger Agreement or to perform any of its
obligations under the Merger Agreement before the Effective Time (as defined in
the Merger Agreement), or (iii) materially and adversely affects the Company’s
ability to vote, receive dividends with respect to or otherwise exercise
ownership rights with respect to the stock of the Surviving Corporation (as
defined in the Merger Agreement). Notwithstanding the foregoing, with respect to
item (i) above, none of the following shall be deemed (either alone or in
combination) to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a CyberGuard Material
Adverse Effect: (A) any adverse change, event or effect arising from or relating
to general business or economic conditions; (B) any adverse change, event or
effect relating to or affecting the computer security industry generally, which
does not disproportionately affect CyberGuard; and (C) any adverse change, event
or effect arising from or relating to the announcement or pendency of the
Merger.

 

(c) The Company shall have performed and complied in all material respects with
all agreements and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.

 

26



--------------------------------------------------------------------------------

(d) The Company shall have furnished a certificate of the Company executed on
its behalf by an officer of the Company certifying compliance with the
conditions set forth in Sections 4.1(a), (b) and (c) of this Agreement.

 

(e) Prior to the Closing, the Company shall have entered into an agreement with
Norwest Bank Minnesota and the Bank of Nova Scotia Trust Company of New York to
amend that certain Rights Agreement, dated as of July 24, 1997 (as amended and
restated as of October 22, 1998) (the “Rights Plan”) (i) to permit the
acquisition by the Purchasers of the Securities without such acquisitions
constituting or otherwise triggering a “Shares Acquisition Date” or
“Distribution Date” and (ii) to specifically provide that such Securities shall
not be deemed “Beneficially Owned” by the Purchasers for the purposes of the
Rights Plan.

 

(f) The purchase of and payment for the Securities being purchased on such date
by the Purchaser shall not be prohibited or enjoined by any Legal Requirement or
Governmental Entity.

 

(g) The waiting period under the HSR Act and any other applicable merger control
regulation shall have expired or notice of early termination of such waiting
periods shall have been received by the Company and the Purchasers.

 

(h) The Certificate of Designation shall have been filed by the Company with the
Secretary of State of the State of Delaware.

 

(i) The Purchaser shall have received from the Company’s counsel, Heller Ehrman
LLP, an opinion substantially in the form of Exhibit C hereto.

 

(j) The Warburg Director shall have become a member of the Board of Directors
effective upon such Closing.

 

(k) The approval of the Company’s stockholders with respect to the Preferred
Stock Proposal and the Certificate Proposal shall have been obtained.

 

(l) The Company shall not have amended the Merger Agreement, waived any
provision or condition thereof or given any consent pursuant to the terms
thereof or contemplated thereby without the prior written consent of Warburg,
and the Merger shall have been consummated pursuant to, and in accordance with,
the Merger Agreement.

 

Each Purchaser’s obligations under this Section 4.1 shall be several and
independent from the obligations of each other Purchaser; and the failure by any
Purchaser to fulfill or comply with any of the conditions set forth in this
Section 4.1 shall not affect the obligations of the Company to any other
Purchaser to consummate the transactions contemplated by this Agreement.

 

Section 4.2 Conditions Precedent to the Obligation of the Company to Sell the
Shares and Warrants. The obligation of the Company to sell the Shares and
Warrants to the Purchasers shall be

 

27



--------------------------------------------------------------------------------

subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by the
Company:

 

(a) The representations and warranties contained herein of the Purchasers shall
be true and correct on and as of the date hereof and on and as of the Closing
Date, with the same force and effect as though made on and as of the Closing
Date (it being understood and agreed by the Company that, in the case of any
representation and warranty of the Purchasers contained herein which is not
hereinabove qualified by application thereto of a materiality or material
adverse effect standard, such representation and warranty need be true and
correct only in all material respects).

 

(b) The Purchasers shall have performed in all material respects all obligations
herein required to be performed or observed by the Purchasers on or prior to the
Closing Date.

 

(c) The sale of the Securities by the Company being sold on such date shall not
be prohibited or enjoined by any Legal Requirement or Governmental Entity.

 

(d) The waiting period under the HSR Act shall have expired or notice of early
termination of the waiting period shall have been received by the Company and
the Purchasers.

 

(e) The Merger shall have been consummated.

 

ARTICLE V

 

Certificate Legend

 

Section 5.1 Legend.

 

(a) Each certificate representing the Shares and the Warrant Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws) until such legend may be removed as provided in subsection (b) below:

 

“THE SHARES OF [SERIES A PREFERRED] [COMMON] STOCK REPRESENTED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE,
STATE SECURITIES LAWS. THESE SHARES OF COMMON STOCK MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SECURE
COMPUTING CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

28



--------------------------------------------------------------------------------

(b) The Company agrees to reissue certificates representing any of the Shares or
Warrant Shares, without the legend set forth above, if at such time, prior to
making any transfer of any such Securities, such holder thereof shall give
written notice to the Company describing the manner and terms of such transfer
and removal as the Company may reasonably request; provided that such legends
shall not be removed and such proposed transfer will not be effected until: (A)
the resale of such shares of Common Stock are registered under the Securities
Act, or (B) such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment or transfer of the shares of Common Stock may be made without
registration under the Securities Act and applicable state securities or “blue
sky” laws. In the case of any proposed transfer under this Section 5.1, the
Company shall in no event be required, in connection therewith, to qualify to do
business in any state where it is not then qualified or to take any action that
would subject it to tax or to general service of process in any state where it
is not then subject.

 

ARTICLE VI

 

Termination

 

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date by (a) the mutual written consent of the Company and the
Purchasers, (b) any party if the Merger Agreement is terminated in accordance
with its terms, or (c) any party if the Closing Date has not occurred by
December 31, 2005 subject to extension if the Company should so request from the
Purchasers, such extension not to be unreasonably withheld by the Purchasers
(the “End Date”), provided, however, that the right to terminate pursuant to
this Section 6.1 shall not be available to any party whose action or failure to
act has been a principal cause of or resulted in the failure of the Closing to
occur on or before such date, and such action or failure to act constitutes a
material breach of this Agreement.

 

Section 6.2 Effect of Termination. In the event of a termination by the Company
or the Purchasers, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become null and void and of no
further force or effect, with no liability on the part of the Company or the
Purchasers, or their directors, officers, agents or stockholders, with respect
to this Agreement, except as provided in this Section 6.2 and Article VII
herein, which shall survive the termination of this Agreement. Nothing in this
Section 6.2 shall be deemed to release the Company or any Purchaser from any
liability for any breach of this Agreement, or to impair the rights of the
Company or such Purchaser to compel specific performance by the other of its
obligations under this Agreement.

 

ARTICLE VII

 

Miscellaneous

 

Section 7.1 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without giving

 

29



--------------------------------------------------------------------------------

effect to the principles of conflicts of laws. Any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement may be brought or otherwise commenced in any state or federal
court located in the State of New York. Each party hereto agrees to the entry of
an order to enforce any resolution, settlement, order or award made pursuant to
this Section 7.1 by the state and federal courts located in the State of New
York and in connection therewith hereby waives, and agrees not to assert by way
of motion, as a defense, or otherwise, any claim that such resolution,
settlement, order or award is inconsistent with or violative of the laws or
public policy of the laws of the State of New York or any other jurisdiction.

 

Section 7.2 Entire Agreement; Amendment. This Agreement and the other
Transaction Documents, along with (i) the Disclosure Letter, (ii) those
representations and warranties from the Merger Agreement incorporated or
referred to herein and (iii) the Parent Disclosure Statement provided by the
Company in connection with the Merger Agreement together constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. Any previous agreements among the parties relative
to the specific subject matter hereof are superseded by this Agreement and the
above-referenced documents. Neither this Agreement nor any provision hereof may
be amended, changed, waived, discharged or terminated other than by a written
instrument signed by the party against who enforcement of any such amendment,
change, waiver, discharge or termination is sought.

 

Section 7.3 Notices, etc. All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

 

(a) If to the Purchasers, to:

 

Warburg Pincus Private Equity IX, L.P.

c/o Warburg Pincus LLC

466 Lexington Avenue

New York, NY 10017

Attention: Scott A. Arenare

Fax No. 212-878-6139

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94304

Attention: Jeffrey D. Saper, Esq.

                   Steven V. Bernard, Esq.

 

Fax No. 650-493-6811

 

30



--------------------------------------------------------------------------------

(b) If to the Company, to:

 

Secure Computing Corporation

4810 Harwood Road

San Jose, CA 95124-5206

Attention: John McNulty

Phone: 408-979-6180

Fax: 408-979-6505

 

with a copy to:

 

Secure Computing Corporation

2675 Long Lake Road

St. Paul, MN 55113

Attention: Mary Budge

Phone: 651-628-6221

Fax: 651-628-2714

 

Heller Ehrman LLP

275 Middlefield Road

Menlo Park, CA 94025-3506

Attention: Kyle Guse, Esq.

Phone: 650 324-7000

Fax No. 650-324-0638

 

Section 7.4 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.

 

Section 7.5 Titles; Subtitles. The titles of the Articles and Sections of this
Agreement are for convenience of reference only and in no way define, limit,
extend, or describe the scope of this Agreement or the intent of any of its
provisions.

 

Section 7.6 Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties hereto.

 

31



--------------------------------------------------------------------------------

Section 7.7 Certain Adjustments. The parties recognize that the terms of the
Securities and the Transaction Documents provide for a variety of antidilution
and other similar rights and adjustments. It is the parties’ intention that
these rights and adjustments shall be given effect in a manner that produces
fair and equitable results in the circumstances. In the event the Company shall
at any time after the date of this Agreement and prior to the issuances of the
Shares and the Warrants (A) declare a dividend on the Common Stock payable in
Common Stock, (B) subdivide the outstanding Common Stock, (C) combine the
outstanding Common Stock into a smaller number of Common Stock or (D) issue any
shares of its capital stock in a reclassification of the Common Stock (including
any such reclassification in connection with a share exchange, consolidation or
merger in which the Company is the continuing or surviving corporation) (whether
or not permitted by this Agreement), except as otherwise set forth herein, the
prices, price ranges and trigger points in effect at the time of the record date
for such dividend or of the effective date of such subdivision, combination or
reclassification, and the number and kind of shares of capital stock issuable on
such date, shall be proportionately adjusted so that the Purchasers after such
time shall be entitled to purchase the aggregate number and kind of shares of
capital stock which, had the respective transaction contemplated by this
Agreement taken place immediately prior to such date, the Purchasers would have
entitled to acquire upon consummation of such transaction or been entitled to
receive by virtue of such dividend, subdivision, combination or
reclassification.

 

Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 7.9 Survival. Each of the representations and warranties (i) set forth
in this Agreement and the other Transaction Documents and (ii) incorporated into
this Agreement shall survive the Closing but only for a period of eighteen (18)
months following the Closing Date and thereafter shall expire and have no
further force and effect. Except as otherwise provided herein, all covenants and
agreements contained herein shall survive for the duration of any statutes of
limitations applicable thereto or until, by their respective terms, they are no
longer operative.

 

Section 7.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

Section 7.11 Severability. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 7.12 SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE
BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE
PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS

 

32



--------------------------------------------------------------------------------

AND PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY
MAY BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS
AGREEMENT EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE
ADEQUATE.

 

Section 7.13 Rights Cumulative. Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement.

 

Section 7.14 Consents. Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.

 

Section 7.15 Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof.

 

Section 7.16 Time of Essence. Time is of the essence in the performance of each
and every term of this Agreement.

 

Section 7.17 Variations of Pronouns. All pronouns and all variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the context in which they are used may require.

 

[Remainder of page intentionally left blank. Signature pages to follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

SECURE COMPUTING CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    WARBURG PINCUS PRIVATE EQUITY IX, L.P.

By:

 

Warburg Pincus IX LLC, its general partner

By:

 

Warburg Pincus Partners LLC, its sole member

By:

 

Warburg Pincus & Co, its managing member

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Cary J. Davis

Title:

 

Partner

 

34



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Name and Address of Purchaser

--------------------------------------------------------------------------------

 

Securities

--------------------------------------------------------------------------------

Warburg Pincus Private Equity IX, L.P.

c/o Warburg Pincus LLC

466 Lexington Avenue

New York, NY 10017

Attention: Cary J. Davis

Fax No. 212-878-6139

 

700,000 Shares of Series A Preferred Stock

 

Warrants to purchase 1,000,000 shares of Common Stock.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF HELLER EHRMAN OPINION

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF

SERIES A CONVERTIBLE PREFERRED STOCK OF

SECURE COMPUTING CORPORATION

 

D-1